Dear Mr. Smith:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of the Sunset Volunteer Fire Department, you have asked for our opinion concerning the disposition of certain fire insurance rebates authorized by La.Rev.Stat. 22:1580, et. seq.1 Your request indicates that the Town of Sunset has deposited the monies received in connection with said rebates. However, the Sunset Volunteer Fire Department has been unable to retrieve these monies for over a year.
La.Rev.Stat. 22:1583 requires foreign and alien insurers to pay a two percent (2%) tax on the premiums they receive from any business which insures property against the loss or damage by fire. La.Rev.Stat. 22:1585 addresses the disposition of this tax money and provides, in pertinent part, the following:
§ 1585. Disposition of tax money
A. Monies collected under the provision of this Subpart, after being first credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana, shall be credited to a special fund hereby established in the state treasury and known as the "Two Percent Fire Insurance Fund" hereinafter the "fund". Monies in the fund shall be available in amounts appropriated annually by the legislature for the following purposes in the following order of priority:
                                  * * *
B. These funds shall be allocated, distributed, and paid by each parish governing authority to each regularly constituted fire department of the municipality or district, or active volunteer fire department certified by the *Page 2 
parish governing authority, based on the population within the area serviced by said regularly constituted fire department of the municipality or district, or active volunteer fire department. In order to determine the amount of the funds which shall be paid to each fire department, district, or municipality, from the parish governing authority, the following formula shall be applied:
(1) Total population serviced by all certified fire units in the parish divided into the total monies received by the parish from this tax equals the per capita available for distribution to certified local fire units.
(2) Total population serviced by each certified local fire unit in the parish multiplied by the per capita available as determined by Paragraph (1) of this Subsection equals the funds due each certified local fire unit in the parish.
C. The distribution of the proceeds from the premium tax shall in no way be considered as a basis for reduction of any additional parish funds currently remitted to local fire units for the purpose of fire protection.
D. (1) All money received under the provisions of this Subpart by the treasurer of the governing authority of the parish shall, within thirty days from the time it is received, be paid over by the treasurer to the fiscal representative of the regularly constituted fire department of the municipality or district or active volunteer fire department, as the case may be. If any of said funds are not so distributed either by mutual consent or without consent of the regularly paid fire department of the municipality or district or active volunteer fire department certified by the parish governing authority, such funds shall be invested in an interest-bearing account and any accrued interest on the investment of funds shall be credited and distributed per capita to the regularly paid fire department of the municipality or district or active volunteer fire department, as provided by R.S. 22:1585.
(2) Such money shall be used only for the purpose of rendering more efficient and efficacious the regularly paid fire department of the municipality or district or active volunteer fire department, as the case may be, in such manner as the governing body shall direct.
                                  * * *
Under La.Rev.Stat. 22:1585, all monies collected are to first be credited to the Bond Security and Redemption Fund, and then to the "Two Percent Fire Insurance Fund". Monies in the Two Percent Fire Insurance Fund are appropriated annually by the legislature to a number of entities including, the state fire marshal, the Fire and *Page 3 
Emergency Training Institute at LSU, and each parish governing authority. Additional funds are distributed to each parish based on population. Under La.Rev.Stat. 22:1585 (B), these funds are then to be allocated, and paid by each parish governing authority to each regularly constituted fired department, or active volunteer fire department.
Our reading of La.Rev.Stat. 22:1585 (D) clearly indicates that the monies received pursuant to La.Rev.Stat. 22:1585 shall be paid over to the fiscal representative of the regularly constituted fire department of the municipality or district or active volunteer fire department within thirty (30) days of receipt. The statute then goes on to state that if the monies are not disbursed either by mutual consent or without consent of the regularly paid fire department of the municipality or district or active volunteer fire department certified by the parish governing authority, the funds are to be invested in an interest-bearing account and any accrued interest on the investment of funds shall be credited to the fire department.
Thus, pursuant to statute, we are of the opinion that the Town of Sunset is obligated to pay over to the Sunset Volunteer Fire Department the funds generated pursuant to La.Rev.Stat. 22:1585. The statute also provides that if the funds are not distributed to the fire department, the Town of Sunset is to invest such funds in an interest-bearing account and any accrued interest on the investment is to be credited and distributed per capita to the fire department. The Sunset Volunteer Fire Department may seek a declaratory action or mandamus to ensure that the Town of Sunset complies with the provisions of the statute.
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
Yours very truly,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:__________________________ MICHAEL J. VALLAN Assistant Attorney General
JDC/MJV/crt
1 Effective January 1, 2009. La.Rev.Stat. 22:1580 et. seq. will be redesignated as La.Rev.Stat. 22:342, et. seq., and, specifically, La.Rev.Stat. 22:1585 will become La.Rev.Stat. 22:347. See Acts 2008, No. 415. The substance of these sections of the revised statutes remain the same.